Exhibit 10.1

 

SONUS NETWORKS, INC.

2007 STOCK INCENTIVE PLAN, AS AMENDED

 

1.  Purpose.

 

The purpose of this 2007 Stock Incentive Plan (the “Plan”) of Sonus
Networks, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.  Eligibility.

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights (“SARs”), restricted
stock, restricted stock units and other stock unit awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3.  Administration and Delegation.

 

(a)  Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

 

(b)  Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 

(c)  Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards (subject to any limitations under the Plan) to employees or officers of
the Company or any of its present or future subsidiary corporations and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act).

 

4.  Stock Available for Awards.

 

(a)  Number of Shares.  Subject to adjustment under Section 9, the aggregate
number of shares of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) reserved for Awards under the Plan is equal to the sum of
(i) 65,902,701 and (ii) such additional number of shares of Common Stock as is
equal to the sum

 

--------------------------------------------------------------------------------


 

of the number of shares of Common Stock reserved for issuance under the
Company’s 2008 Stock Incentive Plan and the Company’s 2012 Amended Performance
Technologies, Incorporated Omnibus Incentive Plan (the “Acquired Plans”) that
remain available for grant under the Acquired Plans as of December 2, 2014 and
the number of shares of Common Stock subject to awards granted under the
Acquired Plans which awards expire, terminate or are otherwise surrendered,
cancelled, forfeited or repurchased by the Company at their original issuance
price pursuant to a contractual repurchase right (subject, however, in the case
of Incentive Stock Options to any limitations of the Code). No more than
71,600,000 shares of Common Stock may be issued as Incentive Stock Options under
the Plan. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

 

(b)  Share Count.  Shares issued pursuant to Awards of Restricted Stock or
Restricted Stock Units or Other Stock Unit Awards will count against the shares
of Common Stock available for issuance under the Plan as 1.57 shares for every
one (1) share issued in connection with the Award. Shares issued pursuant to the
exercise of Options will count against the shares available for issuance under
the Plan as one (1) share for every one (1) share to which such exercise
relates. The total number of shares subject to SARs that are settled in shares
shall be counted in full against the number of shares available for issuance
under the Plan, regardless of the number of shares actually issued upon
settlement of the SARs. If Awards are settled in cash, the shares that would
have been delivered had there been no cash settlement shall not be counted
against the shares available for issuance under the Plan. If any Award expires
or is terminated, surrendered or canceled without having been fully exercised,
is forfeited in whole or in part (including as the result of shares of Common
Stock subject to such Award being repurchased by the Company at the original
issuance price pursuant to a contractual repurchase right), then the shares of
Common Stock covered by such Award shall again become available for the grant of
Awards under the Plan; provided that any one (1) share issued as Restricted
Stock or subject to a Restricted Stock Unit Award or Other Stock Unit Award that
is forfeited or terminated shall be credited as 1.57 shares when determining the
number of shares that shall again become available for Awards under the Plan.
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Award under the Plan, as well as any
shares exchanged by a Participant or withheld by the Company to satisfy the tax
withholding obligations related to any Award, shall not be available for
subsequent Awards under the Plan. In the case of Incentive Stock Options (as
hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code. Shares of common stock issued pursuant to full value
awards count against the shares of common stock available for issuance hereunder
as 1.57 shares for every one share issued in connection with such award;
however, the shares subject to awards that were outstanding as of December 2,
2014 and that expire, terminate, are cancelled or otherwise result in shares not
being issued and become available for future grant hereunder would return
hereunder at a ratio of 1.5 for every share awarded.

 

(c)  Sub-limits.  Subject to adjustment under Section 9, the following
sub-limits on the number of shares subject to Awards shall apply:

 

(1)  Section 162(m) Per-Participant Limit.  The maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 4,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with a SAR (as each is
hereafter defined) shall be treated as a single Award. The per-Participant limit
described in this Section 4(b)(1) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

 

(2)  Limit on Awards to Directors.  The maximum number of shares with respect to
which Awards may be granted to any director who is not an employee of the
Company at the time of grant shall be 200,000 per calendar year.

 

(d)  Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a) or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.

 

--------------------------------------------------------------------------------


 

5.  Stock Options.

 

(a)  General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not an Incentive Stock Option (as
hereinafter defined) shall be designated a “Nonstatutory Stock Option.”

 

(b)  Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Sonus Networks, Inc., any
of Sonus Networks, Inc.’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

 

(c)  Exercise Price.  The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement. The
exercise price shall be not less than 100% of the Fair Market Value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date.

 

(d)  Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.

 

(e)  Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.

 

(f)  Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 except as may otherwise be provided in the
applicable option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

(3)                                 to the extent provided for in the applicable
option agreement or approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value as determined by (or in a
manner approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

--------------------------------------------------------------------------------


 

(4)                                 to the extent permitted by applicable law
and provided for in the applicable option agreement or approved by the Board, in
its sole discretion, by (i) delivery of a promissory note of the Participant to
the Company on terms determined by the Board or (ii) payment of such other
lawful consideration as the Board may determine; or

 

(5)                                 by any combination of the above permitted
forms of payment.

 

(g)  Fair Market Value.  Fair Market Value of a share of Common Stock for
purposes of the Plan will be determined as follows:

 

(1)                                 if the Common Stock trades on a national
securities exchange, the closing sale price (for the primary trading session) on
the date of grant; or

 

(2)                                 if the Common Stock does not trade on any
such exchange, the average of the closing bid and asked prices as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for the date of grant; or

 

(3)                                 if no such closing sale price information is
available, the average of bids and asked prices that Nasdaq reports for the date
of grant; or

 

(4)                                 if there are no such closing bid and asked
prices, the average of the bid and asked prices as reported by any other
commercial service for the date of grant.

 

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
following trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

 

(h)  Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefore new Awards under the
Plan covering the same or a different number of share of Common Stock and having
an exercise price per share lower than the then-current exercise price per share
of the cancelled option, and (3) no outstanding Option granted under the Plan
may be purchased by the Company for cash.

 

6.  Stock Appreciation Rights.

 

(a)  General.  The Board may grant Awards consisting of a SAR entitling the
holder, upon exercise, to receive an amount in Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the Fair Market Value of a share of Common Stock over the exercise price
established pursuant to Section 6(c). The date as of which such appreciation or
other measure is determined shall be the exercise date.

 

(b)  Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

 

(1)  Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of

 

--------------------------------------------------------------------------------


 

shares as to which the related Option has been exercised or has terminated
exceeds the number of shares not covered by the SAR; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related SAR; and
(iv) the SAR will be transferable only with the related Option.

 

(2)  Independent SARs.  A SAR not expressly granted in tandem with an Option
will become exercisable at such time or times, and on such conditions, as the
Board may specify in the SAR Award.

 

(c)  Exercise Price.  The Board shall establish the exercise price of each SAR
and specify it in the applicable SAR agreement. The exercise price shall not be
less than 100% of the Fair Market Value on the date the SAR is granted; provided
that if the Board approves the grant of a SAR with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the Fair Market Value on such future date.

 

(d)  Term.  The term of a SAR shall not be more than 10 years from the date of
grant.

 

(e)  Exercise.  SARs may be exercised by delivery to the Company of a written
notice of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Board, together with any other
documents required by the Board.

 

(f)  Limitation of Repricing.  Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9), (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled SAR, and (3) no outstanding SAR granted under the
Plan may be purchased by the Company for cash.

 

7.  Restricted Stock; Restricted Stock Units.

 

(a)  General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

 

(b)  Terms and Conditions for all Restricted Stock Awards.  The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.

 

(c)  Additional Provisions Relating to Restricted Stock.

 

(1)  Dividends.  Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board; provided, however, that dividends on Restricted
Stock that are subject to performance conditions will either be accumulated or
reinvested and paid upon vesting of the underlying Restricted Stock. Unless
otherwise provided by the Board, if any dividends or distributions are paid in
shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to stockholders of that class of stock or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders of that class of stock.

 

--------------------------------------------------------------------------------


 

(2)  Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

 

(d)  Additional Provisions Relating to Restricted Stock Units.

 

(1)  Settlement.  Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.

 

(2)  Voting Rights.  A Participant shall have no voting rights with respect to
any Restricted Stock Units.

 

(3)  Dividend Equivalents.  To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”); provided, however, that Dividend Equivalents on
Restricted Stock Units that are subject to performance conditions will either we
accumulated or reinvested and paid upon vesting of the underlying Restricted
Stock Unit. Dividend Equivalents may be paid currently or credited to an account
for the Participants, may be settled in cash and/or shares of Common Stock and
may be subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, as determined by the Board in
its sole discretion, subject in each case to such terms and conditions as the
Board shall establish, in each case to be set forth in the applicable Award
agreement.

 

8.  Other Stock Unit Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock Unit Award, including any purchase price applicable thereto.

 

9.  Adjustments for Changes in Common Stock and Certain Other Events.

 

(a)  Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share of each outstanding Option, (iv) the
share- and per-share provisions and the exercise price of each SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock Unit
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the

 

--------------------------------------------------------------------------------


 

date of the distribution of the dividend (rather than as of the record date for
such dividend), then an optionee who exercises an Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the shares of
Common Stock acquired upon such Option exercise, notwithstanding the fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend.

 

(b)  Reorganization Events.

 

(1)  Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.

 

(2)  Consequences of a Reorganization Event on Awards Other than Restricted
Stock Awards.  In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock Awards on such terms as the Board
determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing. In taking any of
the actions permitted under this Section 9(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

(3)  Consequences of a Reorganization Event on Restricted Stock Awards.  Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock

 

--------------------------------------------------------------------------------


 

subject to such Restricted Stock Award. Upon the occurrence of a Reorganization
Event involving the liquidation or dissolution of the Company, except to the
extent specifically provided to the contrary in the instrument evidencing any
Restricted Stock Award or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock Awards then
outstanding shall automatically be deemed terminated or satisfied.

 

(c)  Acquisition.  An “Acquisition” shall mean any (i) merger or consolidation
in which the Company is a constituent party or a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation, which results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity (the “Acquiror”)) less than a
majority of the combined voting power of the voting securities of the Company or
the Acquiror outstanding immediately after such merger or consolidation or
(ii) sale, transfer or other disposition of all or substantially all of the
assets of the Company. The effect of an Acquisition on any Award granted under
the Plan shall be specified in the agreement evidencing such Award.

 

10.  General Provisions Applicable to Awards.

 

(a)  Transferability of Awards.  Awards (other than vested Restricted Stock
Awards) shall not be sold, assigned, transferred, pledged or otherwise
encumbered by the person to whom they are granted, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that the Board may
permit or provide in an Award for the gratuitous transfer of the Award by the
Participant to or for the benefit of any immediate family member, family trust
or other entity established for the benefit of the Participant and/or an
immediate family member thereof if, with respect to such proposed transferee,
the Company would be eligible to use a Form S-8 for the registration of the sale
of the Common Stock subject to such Award under the Securities Act of 1933, as
amended; provided, further, that the Company shall not be required to recognize
any such transfer until such time as the Participant and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.

 

(b)  Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)  Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

 

(d)  Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, termination of employment, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Award.

 

(e)  Withholding.  The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that

 

--------------------------------------------------------------------------------


 

the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

 

(f)  Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided either (i) that the Participant’s consent to such action shall
be required unless the Board determines that the action, taking into account any
related action, would not materially and adversely affect the Participant or
(ii) that the change is permitted under Section 9 hereof.

 

(g)  Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

(h)  Acceleration.  The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

 

(i)  Performance Awards.

 

(1)  Grants.  Restricted Stock Awards and Other Stock Unit Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”), subject to the limit in Section 4(b)(1) on
shares covered by such grants.

 

(2)  Committee.  Grants of Performance Awards to any Covered Employee intended
to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be deemed to be references to such Committee or subcommittee. “Covered
Employee” shall mean any person who is a “covered employee” under
Section 162(m)(3) of the Code.

 

(3)  Performance Measures.  For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (a) net income, (b) earnings before or after
discontinued operations, interest, taxes, depreciation and/or amortization,
(c) operating profit before or after discontinued operations and/or taxes, (d)
sales, (e) sales growth, (f) earnings growth, (g) cash flow or cash position,
(h) gross margins, (i) stock price, (j) market share, (k) return on sales,
assets, equity or investment, (l) improvement of financial ratings,
(m) achievement of balance sheet or income statement objectives or (n) total
stockholder return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated. The
Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, and (v) charges for
restructuring and rationalization programs. Such performance measures: (i) may
vary by Participant and may be different for different Awards; (ii) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (iii) shall be set by the
Committee within the

 

--------------------------------------------------------------------------------


 

time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

 

(4)  Adjustments.  Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

 

(5)  Other.  The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.

 

11.  Miscellaneous.

 

(a)  No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)  No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.

 

(c)  Effective Date and Term of Plan.  The Plan shall become effective on the
date the Plan is approved by the Company’s stockholders (the “Effective Date”).
No Awards shall be granted under the Plan after the completion of 10 years from
the Effective Date, but Awards previously granted may extend beyond that date.

 

(d)  Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of The NASDAQ
Stock Market (“NASDAQ”) may be made effective unless and until such amendment
shall have been approved by the Company’s stockholders; and (iii) if the NASDAQ
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the NASDAQ rules,
no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 9), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 11(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.

 

(e)  Provisions for Foreign Participants.  The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

--------------------------------------------------------------------------------


 

(f)  Compliance With Code Section 409A.  No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

 

(g)  Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

 

--------------------------------------------------------------------------------